                     Case 19-12609          Doc 2      Filed 12/09/19   Page 1 of 20



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
CELADON GROUP, INC.,                                           :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
A R MANAGEMENT SERVICES, INC.,                                 :   Case No. 19-_____ (__)
a/k/a Celadon Logistics Inc.,                                  :
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
BEE LINE, INC.,                                                :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
CELADON CANADIAN HOLDINGS, LIMITED, :                              Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
CELADON E-COMMERCE, INC.,                                      :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x




EAST\167193262.8
                     Case 19-12609          Doc 2      Filed 12/09/19   Page 2 of 20



---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
CELADON INTERNATIONAL CORPORATION, :                               Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
CELADON LOGISTICS SERVICES, INC.                               :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
CELADON MEXICANA, S.A. de C.V.,                                :   Case No. 19-_____ (__)
                           Debtor.                                       :
                                                               :
Employer’s Tax Identification No.:                             :
CME971126NL7                                                   :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
CELADON REALTY, LLC,                                           :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
CELADON TRUCKING SERVICES, INC.,                               :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x




                                                         2
EAST\167193262.8
                     Case 19-12609          Doc 2      Filed 12/09/19   Page 3 of 20



---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
DISTRIBUTION, INC.,                                            :
a/k/a FTL, Inc.,                                               :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
EAGLE LOGISTICS SERVICES INC.,                                 :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
HYNDMAN TRANSPORT LIMITED,                                     :   Case No. 19-_____ (__)
a/k/a Hyndman Holdings Inc.,                                   :
a/k/a Hyndman Transport (1972) Limited,                        :
a/k/a 1674149 Ontario Ltd.,                                    :
a/k/a 737389 Ontario Limited,                                  :
a/k/a Amalgamation with Celadon Canada, Inc., :
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
JAGUAR LOGISTICS, S.A. de C.V.,                                :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
JLO0002166D1                                                   :
---------------------------------------------------------------x




                                                         3
EAST\167193262.8
                     Case 19-12609          Doc 2      Filed 12/09/19   Page 4 of 20



---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
LEASING SERVICIOS, S.A. de C.V.,                               :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
LSE960429MUA                                                   :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
OSBORN TRANSPORTATION, INC.,                                   :   Case No. 19-_____ (__)
a/k/a Osborn Local and Dedicated,                              :
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
QUALITY COMPANIES LLC,                                         :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
QUALITY EQUIPMENT LEASING, LLC,                                :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
QUALITY INSURANCE LLC,                                         :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x




                                                         4
EAST\167193262.8
                     Case 19-12609          Doc 2      Filed 12/09/19   Page 5 of 20



---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
SERVICIOS CORPORATIVOS JAGUAR, S.C., :                             Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
SCJ9703178CA                                                   :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
SERVICIOS DE TRANSPORTACIÓN JAGUAR, :                              Case No. 19-_____ (__)
         S.A. de C.V.,                                         :
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
STJ970415R68                                                   :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
STINGER LOGISTICS, INC.,                                       :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
STRATEGIC LEASING,                                             :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :   Chapter 11
                                                               :
TAYLOR EXPRESS, INC.,                                          :   Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x




                                                         5
EAST\167193262.8
                     Case 19-12609           Doc 2      Filed 12/09/19        Page 6 of 20



---------------------------------------------------------------x
In re:                                                         :        Chapter 11
                                                               :
TRANSPORTATION INSURANCE SERVICES :                                     Case No. 19-_____ (__)
RISK RETENTION GROUP, INC.,                                    :
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x
In re:                                                         :        Chapter 11
                                                               :
VORBAS, LLC,                                                   :        Case No. 19-_____ (__)
                           Debtor.                             :
                                                               :
Employer’s Tax Identification No.:                             :
XX-XXXXXXX                                                     :
---------------------------------------------------------------x

    MOTION OF THE DEBTORS FOR THE ENTRY OF AN ORDER DIRECTING THE
        JOINT ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

         Celadon Group, Inc. and its affiliated debtors (collectively, the “Debtors”), by and through

their proposed counsel, DLA Piper LLP (US), hereby submit this motion (the “Motion”) for entry

of an order, substantially in the form attached hereto as Exhibit A, authorizing and directing the

procedural consolidation and joint administration of the above-captioned chapter 11 cases. In

support of this Motion, the Debtors rely upon, and incorporate by reference, the Declaration of

Kathryn Wouters in Support of Chapter 11 Filings and First Day Pleadings (the “First Day

Declaration”),1 filed contemporaneously with this Motion. In further support of this Motion, the

Debtors respectfully state as follows:

                                      JURISDICTION AND VENUE

         1.       The United States Bankruptcy Court for the District of Delaware (this “Court”) has

jurisdiction over these chapter 11 cases, the Debtors, property of the Debtors’ estates and this


1
          Capitalized terms used but not otherwise defined in this Motion shall have the meanings ascribed to them in
the First Day Declaration.

                                                         6
EAST\167193262.8
                   Case 19-12609       Doc 2    Filed 12/09/19     Page 7 of 20



matter under 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the

United States District Court for the District of Delaware, dated February 29, 2012. This is a core

proceeding within the meaning of 28 U.S.C. § 157(b)(2).

       2.      Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”),

the Debtors consent to the entry of a final judgment or order with respect to this Motion if it is

determined that this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

       3.      Venue of these chapter 11 cases in this district is proper under 28 U.S.C. §§ 1408

and 1409.

       4.      The statutory bases for the relief requested in this Motion are section 342(c)(1) of

title 11 of the United States Code (the “Bankruptcy Code”), rules 1005 and 1015 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local Rule 1015-1.

                                         BACKGROUND

       5.      Celadon Group, Inc. and its affiliated debtors are one of the largest North American

truckload freight transportation carriers, providing point-to-point shipping, warehousing, supply

chain logistics, tractor leasing and other transportation and logistics services for major customers

throughout North America. Specifically, the Debtors provide long haul, regional, local, dedicated,

intermodal, temperature-protect, and expedited freight services across the United States, Canada

and Mexico. Amid industry-wide headwinds, including falling freight rates, the Debtors began to

experience liquidity constraints and worked with their key stakeholders to identify a solution that

would maximize enterprise value for the benefit of all stakeholders. On the date hereof (the

“Petition Date”), each Debtor filed with this Court a voluntary petition for relief under chapter 11

of the Bankruptcy Code.
                                                 7
EAST\167193262.8
                   Case 19-12609         Doc 2     Filed 12/09/19      Page 8 of 20



        6.      The Debtors continue to be in possession of their assets and to operate their

businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. As of the date hereof, no trustee, examiner, or official committee

of unsecured creditors has been appointed in these chapter 11 cases. No date has been set for a

meeting pursuant to section 341 of the Bankruptcy Code.

        7.      Additional factual background regarding the Debtors, including their business

operations, capital and debt structures and the events leading to the filing of these chapter 11 cases,

is set forth in detail in the First Day Declaration, which is fully incorporated into this Motion by

reference.

                                       RELIEF REQUESTED

        8.      By this Motion, the Debtors seek entry of an order, pursuant to section 342(c)(1),

Bankruptcy Rules 1005 and 1015, and Local Rule 1015-1, substantially in the form attached to

this Motion as Exhibit A, (i) authorizing consolidation and joint administration of these chapter

11 cases for procedural purposes only, and (b) directing parties in interest to use a consolidated

caption, indicating that any pleading they file relates to the jointly administered bankruptcy cases

of “Celadon Group, Inc., et al.”. Specifically, the Debtors request that the Court maintain one file

and one docket for all of the jointly administered cases in the case of Celadon Group, Inc. and that

the cases be administered under the following consolidated caption:

                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
                                                  1
         CELADON GROUP, INC., et al.,                          : Case No. 19-______ (___)
                                                               :
         Debtors.                                              : (Jointly Administered)
---------------------------------------------------------------x

                                                    8
EAST\167193262.8
                     Case 19-12609          Doc 2      Filed 12/09/19        Page 9 of 20



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (8532);
Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation
(5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC
(2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667);
Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA);
Osborn Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403);
Quality Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A.
de C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779);
Transportation Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate
headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive,
Indianapolis, IN 46235.



        9.       The Debtors further request that the Court order that the foregoing caption satisfies

the requirements set forth in section 342(c)(1) of the Bankruptcy Code and Bankruptcy Rule 1005.


                                            BASIS FOR RELIEF

        10.      Bankruptcy Rule 1015(b)(4) provides that “if . . . two or more petitions are pending

in the same court by or against . . . a debtor and an affiliate, the court may order joint administration

of the estates” of the debtor and such affiliates. See Bankruptcy Rule 1015(b)(4). Section 101(2)

of the Bankruptcy Code, in turn, defines the term “affiliate,” in pertinent parts, as an:

                          (A) entity that directly or indirectly owns, controls,
                          or holds with power to vote, 20 percent or more of
                          the outstanding voting securities of the debtor . . . .

                          (B) corporation 20 percent or more of whose
                          outstanding voting securities are directly or
                          indirectly owned, controlled, or held with power to
                          vote, by the debtor, or by an entity that directly or
                          indirectly owns, controls, or holds with power to
                          vote, 20 percent or more of the outstanding voting
                          securities of the debtor . . . .

                          (C) person whose business is operated under a lease
                          or operating agreement by a debtor, or person
                          substantially all of whose property is operated under
                          an operating agreement with the debtor; or




                                                         9
EAST\167193262.8
                   Case 19-12609      Doc 2    Filed 12/09/19      Page 10 of 20



                       (D) entity that operates the business or substantially
                       all of the property of the debtor under a lease or
                       operating agreement.

See 11 U.S.C. § 101(2).

       11.     Local Rule 1015-1 provides:

                       An order of joint administration may be entered,
                       without notice and an opportunity for hearing, upon
                       the filing of a motion for joint administration
                       pursuant to Bankruptcy Rule 1015, supported by an
                       affidavit, declaration or verification, which
                       establishes that the joint administration of two or
                       more cases pending in this Court under title 11 is
                       warranted and will ease the administrative burden for
                       the Court and the parties . . . .

See Local Rule 1015-1.

       12.     In addition, Bankruptcy Rule 1005 requires:

                       The caption of a petition commencing a case under
                       the Code shall contain the name of the court, the title
                       of the case, and the docket number. The title of the
                       case shall include the following information about
                       the debtor: name, employer identification number, . .
                       . any other federal taxpayer-identification number,
                       and all other names used within eight years before
                       filing the petition. . . .

See Bankruptcy Rule 1005.

       13.     As disclosed in the First Day Declaration, Debtor Celadon Group, Inc., directly or

indirectly owns or controls 100% of the voting securities and/or membership interests (as

applicable) of each of the other Debtor entities. As such, the Debtors are “affiliates” as that term

is defined in section 101(2) of the Bankruptcy Code. Accordingly, this Court is authorized to

jointly administer these cases for procedural purposes under Bankruptcy Rule 1015(b) and Local

Rule 1015-1.




                                                 10
EAST\167193262.8
                   Case 19-12609       Doc 2    Filed 12/09/19      Page 11 of 20



       14.     The Debtors anticipate that numerous notices, applications, motions, other

pleadings, hearings, and orders in these cases will affect several of the Debtors. With twenty-six

(26) Debtors, each with its own case docket, the failure to administer these cases jointly would

result in numerous duplicative filings for each issue, which would then be served upon separate

service lists. This duplication would be extremely wasteful and would unnecessarily overburden

the Clerk of the Court.

       15.     Joint administration will save time and money and avoid such duplicative and

potentially confusing filings by permitting counsel for all parties in interest to, among other things,

(a) use a single caption on the numerous documents that will be served and filed in these chapter

11 cases and (b) file the pleadings in one case rather than in multiple cases. Moreover, this Court

will be relieved of the burden of entering duplicative orders and maintaining duplicative files.

Also, joint administration will ease the burden on the Office of the United States Trustee in

supervising these bankruptcy cases and will permit the Clerk of the Court to use a main docket for

all of the Debtors’ cases, allowing the Debtors and other parties in interest to combine notices to

creditors and other interested parties. Further, joint administration also will protect parties in

interest by ensuring that parties in each of the Debtors’ respective cases will be apprised of the

various matters before the Court in these chapter 11 cases.

       16.     The rights of the respective creditors of each of the Debtors will not be adversely

affected by joint administration of these cases inasmuch as the relief sought is purely procedural

and is in no way intended to affect substantive rights. Each creditor and other party in interest will

maintain whatever rights it has against the particular estate in which it allegedly has a claim or

right. Furthermore, because these cases involve hundreds of creditors, the entry of an order of

joint administration will: (a) significantly reduce the volume of pleadings that otherwise would be


                                                  11
EAST\167193262.8
                   Case 19-12609       Doc 2    Filed 12/09/19      Page 12 of 20



filed with the Clerk of this Court, (b) render the completion of various administrative tasks less

costly, and (c) minimize the number of unnecessary delays associated with the administration of

numerous separate chapter 11 cases.

       17.     The Debtors further submit that the simplified caption contains all information

required by Bankruptcy Rule 1005 and that use of the simplified caption will eliminate

cumbersome and confusing procedures and help ensure a uniformity of pleading identification.

Further, case-specific information will be listed in the petitions for each Debtor, which are publicly

available to parties in interest or will be provided by the Debtors upon request, and this information

will be included in key notices to parties in interest, such as the notices required under Bankruptcy

Rules 2002(a)(1), 2002(a)(7), and 2002(b), as applicable to these chapter 11 cases. Therefore, the

Debtors submit that the policies behind the requirements of section 342(c) of the Bankruptcy Code

have been satisfied.

       18.     In addition, the Debtors request that the Clerk of Court make separate docket entries

on the docket of each of the Debtors’ cases (except that of Celadon Group, Inc.), substantially as

follows:

       An order has been entered in this case consolidating this case with the case Celadon Group,
       Inc., Case No. 19-_____ (___), for procedural purposes only and providing for its joint
       administration in accordance with the terms thereof. The docket in Case No. 19-_____
       (__) should be consulted for all matters affecting this case.

       19.     In view of the fact that joint administration is procedural only, the Debtors

respectfully request that the Court direct that any creditor filing a proof of claim against any of the

Debtors or their respective estates clearly assert its claim against the particular Debtor obligated

on such claim, and not against the jointly administered Debtors.

       20.     An order of joint administration relates to the routine administration of a case and

may be entered by the Court in its sole discretion on an ex parte basis. See Local Rule 1015-1.

                                                  12
EAST\167193262.8
                    Case 19-12609          Doc 2       Filed 12/09/19        Page 13 of 20



The Debtors submit that no party will be prejudiced by virtue of the relief requested in this Motion.

Specifically, the relief sought herein is solely procedural and is not intended to affect substantive

rights. Indeed, the relief requested in this Motion is commonly granted by this Court. See, e.g.,

In re Juno USA, LP, et al., Case No. 19-12484 (MFW) [D.I. 22] (Bankr. D. Del. Nov. 21, 2019);

In re MTE Holdings LLC, et al., Case No. 19-12269 (KBO) [D.I. 95] (Bankr. D. Del. Nov. 15,

2019); In re Destination Maternity Corporation, et al., Case No. 19-12256 (BLS) [D.I. 67] (Bankr.

D. Del. October 22, 2019); In re Forever 21, Inc., et al., Case No. 19-12122 (KG) [D.I. 99] (Bankr.

D. Del. October 1, 2019); In re Fred's, Inc., et al., Case No. 19-11984 (CSS) [D.I. 52] (Bankr. D.

Del. September 10, 2019); In re PWR Invest, LP, et al., Case No. 19-11164 (JTD) [D.I. 61] (Bankr.

D. Del. Aug. 16, 2019); In re Blackhawk Mining LLC, et al., Case No. 19-11595 (LSS) [D.I. 54]

(Bankr. D. Del. July 22, 2019).2

         21.     For these reasons, the Debtors submit that the relief requested herein is in the best

interest of the Debtors, their estates, creditors and other parties in interest and, therefore, should

be granted. No previous request for the relief sought herein has been made to this or any other

court.

                                                    NOTICE

         22.     Notice of this Motion will be provided to: (i) the Office of the United States Trustee

for the District of Delaware; (ii) the United States Attorney for the District of Delaware; (iii) the

parties included on the Debtors’ consolidated list of fifty (50) largest unsecured creditors; (iv) the

Internal Revenue Service; (v) the Securities and Exchange Commission; (vi) Schulte Roth & Zabel

LLP and Landis Rath & Cobb LLP, co-counsel to Blue Torch Finance, LLC; (vii) King & Spalding


2
         The referenced orders are voluminous in nature and, therefore, are not attached to this Motion; however, in
accordance with Local Rule 7007-2, the Debtors’ proposed counsel has copies of each order and will make them
available to this Court or to any party that requests them. Additionally, the orders are available on this Court’s
CM/ECF PACER site at the cited docket numbers and on the dates specified above.

                                                        13
EAST\167193262.8
                   Case 19-12609      Doc 2     Filed 12/09/19     Page 14 of 20



LLP, counsel to Luminus Energy Partners Master Fund, Ltd.; (viii) Goldberg Kohn Ltd. and

Morris, Nichols, Arsht & Tunnell LLP, co-counsel to MidCap Funding IV Trust; (ix) any party

that has requested notice pursuant to Bankruptcy Rule 2002; and (x) any other party in interest

entitled to notice of this Motion. As this Motion is seeking “first day” relief, notice of this Motion

and any order entered in connection with this Motion will be served on all parties required by

Local Rule 9013-1(m). Due to the urgency of the circumstances surrounding this Motion and the

nature of the relief in it, the Debtors respectfully submit that no further notice of this Motion is

required.

                           [Remainder of Page Intentionally Left Blank]




                                                 14
EAST\167193262.8
                   Case 19-12609      Doc 2     Filed 12/09/19     Page 15 of 20



       WHEREFORE, the Debtors respectfully request that this Court (i) enter an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested in this Motion,

and (ii) grant such other and further relief as this Court may deem just and proper.



Dated: December 8, 2019                 Respectfully submitted,
       Wilmington, Delaware
                                        DLA PIPER LLP (US)

                                        /s/ Stuart M. Brown
                                        Stuart M. Brown (DE 4050)
                                        Matthew S. Sarna (DE 6578)
                                        1201 North Market Street, Suite 2100
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 468-5700
                                        Facsimile: (302) 394-2341
                                        Email: stuart.brown@us.dlapiper.com
                                                matthew.sarna@us.dlapiper.com

                                        -and-

                                        Richard A. Chesley (pro hac vice admission pending)
                                        Jamila Justine Willis (pro hac vice admission pending)
                                        1251 Avenue of the Americas
                                        New York, New York 10020
                                        Telephone: (212) 335-4500
                                        Facsimile: (212) 335-4501
                                        Email: richard.chesley@us.dlapiper.com
                                               jamila.willis@us.dlapiper.com

                                        Proposed Counsel to the Debtors




                                                 15
EAST\167193262.8
                   Case 19-12609   Doc 2    Filed 12/09/19   Page 16 of 20




                                       EXHIBIT A

                                           (Order)




EAST\167193262.8
                    Case 19-12609          Doc 2       Filed 12/09/19        Page 17 of 20



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
                                                  1
         CELADON GROUP, INC., et al.,                          : Case No. 19-______ (___)
                                                               :
         Debtors.                                              : (Jointly Administered)
                                                               :
---------------------------------------------------------------x Re: D.I. ___

                     ORDER DIRECTING THE JOINT ADMINISTRATION
                         OF THE DEBTORS’ CHAPTER 11 CASES

        This matter coming before the court upon the Motion of the Debtors for the Entry of an

Order Directing the Joint Administration of the Debtors’ Chapter 11 Cases (the “Motion”),2 filed

by the above-captioned debtors (collectively, the “Debtors”) for entry of an order (this “Order”)

authorizing and directing the procedural consolidation and joint administration of the above-

captioned chapter 11 cases; all as further described in the Motion; and upon consideration of the

First Day Declaration and the record of these chapter 11 cases; and this Court having found that

(i) this Court has jurisdiction over the Debtors, their estates, property of their estates and to

consider the Motion and the relief requested therein under 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of



1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (5403);
Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation
(5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC
(2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667);
Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA);
Osborn Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403);
Quality Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A.
de C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779);
Transportation Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate
headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive,
Indianapolis, IN 46235




EAST\167193262.8
                    Case 19-12609          Doc 2       Filed 12/09/19        Page 18 of 20



Delaware, dated February 29, 2012, (ii) this Court may enter a final order consistent with Article

III of the United States Constitution, (iii) this is a core proceeding under 28 U.S.C § 157(b)(2)(A),

(iv) venue of this Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409, and (v) no

further or other notice of the Motion is required under the circumstances; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested in the

Motion at a hearing before this Court (the “Hearing”); and having determined that the legal and

factual bases set forth in the Motion and the First Day Declaration establish just cause for the relief

granted in this Order; and this Court having found and determined that the relief sought in the

Motion is in the best interests of the Debtors’ estates, their creditors and other parties in interest;

and after due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.       The Motion is GRANTED as set forth in this Order.

        2.       The above-captioned cases are consolidated for procedural purposes only and shall

be administered jointly under Case No. 19-_____ (___) in accordance with the provisions of

Bankruptcy Rule 1015 and Local Rule 1015-1.

        3.       The consolidated caption of the jointly administered chapter 11 cases shall read as

follows:

                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
         CELADON GROUP, INC., et al.,1                         : Case No. 19-______ (___)
                                                               :
         Debtors.                                              : (Jointly Administered)
---------------------------------------------------------------x
1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Celadon Group, Inc. (1050); A R Management Services, Inc. (3604); Bee Line, Inc. (5403);
                                                         2
EAST\167193262.8
                   Case 19-12609           Doc 2      Filed 12/09/19       Page 19 of 20



Celadon Canadian Holdings, Limited (2539); Celadon E-Commerce, Inc. (2711); Celadon International Corporation
(5246); Celadon Logistics Services, Inc. (0834); Celadon Mexicana, S.A. de C.V. (6NL7); Celadon Realty, LLC
(2559); Celadon Trucking Services, Inc. (6138); Distribution, Inc. (0488); Eagle Logistics Services Inc. (7667);
Hyndman Transport Limited (3249); Jaguar Logistics, S.A. de C.V. (66D1); Leasing Servicios, S.A. de C.V. (9MUA);
Osborn Transportation, Inc. (7467); Quality Companies LLC (4073); Quality Equipment Leasing, LLC (2403);
Quality Insurance LLC (7248); Servicios Corporativos Jaguar, S.C. (78CA); Servicios de Transportación Jaguar, S.A.
de C.V. (5R68); Stinger Logistics, Inc. (3860); Strategic Leasing, Inc. (7534); Taylor Express, Inc. (9779);
Transportation Insurance Services Risk Retention Group, Inc. (7197); Vorbas, LLC (8936). The corporate
headquarters and the mailing address for the Debtors listed above is 9503 East 33rd Street, One Celadon Drive,
Indianapolis, IN 46235.



        4.       The foregoing consolidated caption shall be deemed to satisfy any applicable

requirements of section 342(c) of the Bankruptcy Code and Bankruptcy Rule 1005.

        5.       A docket entry shall be made on the docket in the chapter 11 case of each of the

Debtors, except Celadon Group, Inc., substantially stating as follows:

                          “An order has been entered in this case consolidating
                          this case with the case of Celadon Group, Inc., Case
                          No. 19-______ (___), for procedural purposes only
                          and providing for its joint administration in
                          accordance with the terms thereof. The docket in
                          Case No. 19-______ (___) should be consulted for
                          all matters affecting this case.”

        6.       The Clerk of the Court shall maintain one file and one docket for the Debtors’

chapter 11 cases, which file and docket shall be the file and docket for the chapter 11 case of

Celadon Group, Inc., Case No. 19-_____ (___).

        7.       All pleadings and other documents to be filed in the jointly administered cases shall

be filed and docketed in the case of Celadon Group, Inc., Case No. 19-_____ (___).

        8.       Notwithstanding the foregoing, any creditor filing a proof of claim against any of

the Debtors shall clearly assert such claim against the particular Debtor obligated on such claim

and not against the jointly administered Debtors, except as otherwise provided in any other order

of this Court.




                                                        3
EAST\167193262.8
                   Case 19-12609      Doc 2    Filed 12/09/19       Page 20 of 20



       9.      Nothing contained in this Order shall be deemed or construed as directing or

otherwise effecting the substantive consolidation of any of the above-captioned cases.

       10.     Notwithstanding the possible applicability of Bankruptcy Rule 6004(h), the terms

and provisions of this Order shall be immediately effective and enforceable upon its entry.

       11.     The Debtors are hereby authorized to take all actions necessary to effectuate the

relief granted in this Order.

       12.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation or interpretation of this Order.




                                                 4
EAST\167193262.8
